GARDINER, ANA I., Associate Judge,
concurring.
I agree that this case should be affirmed; however, I disapprove of the tactics employed by the confidential informant. The record indicates that the informant engaged in a sexual relationship with the appellant in order to get her to supply him with cocaine. Although it is also clear that the appellant was predisposed to engage in this type of drug activity, it is totally unacceptable for law enforcement or anyone acting as an agent for law enforcement, to engage in sexual relations with the suspect in order to accomplish his goal. Activity such as this is socially unacceptable. Accusations of sexual activity, especially when true, blur the culpability of the accused and make more difficult the responsibility of the courts in distinguishing when a defendant has been illegally entrapped.